 

 

Case 6:19-cv-06370-FPG-MWP Document 35 Filed 09/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT
ESTER DISTRICT OF NEW YORK

JOHN D. ZUCCARINO,
Plaintiff STIPULATION
SELECTION OF MEDIATOR
-against-

Case No.: 6:19-cv-06370-FPG/MWP

TOWN OF HECTOR NEW YORK and

ANDREW YESSMAN personally and in his capacity

as a Schuyler County Sheriff's Deputy,

Defendants

IT HEREBY IS STIPULATED AND AGREED, by and between counsel for all parties to this
action, that , STEVEN V. MODICA, Esq. has been selected, contacted and has agreed to serve as
Mediator for this action.

IT IS FURTHER STIPULATED AND AGREED, in consultation with the Mediator, that the
initial mediation session will be held on October 24, 2019 at Modica Law Firm, 2430 Ridgeway Ave.,
Rochester, NY 14626.

IT IS FURTHER STIPULATED AND AGREED that counsel will participate in the mediation
session in good faith and confer with the Mediator regarding the scheduling of additional conference(s),

bearing in mind a for the completion of ADR set forth in the Court’s Scheduling Order.

DATED gilt 32919

 

PocuheE Lm Se =a Michelle M. Davoli, Esq.

The Lama i Firm, LLP Law Offices of Theresa J. Puleo
Attorneys for Plaintiff Attorneys for Town of Hector
2343 North Triphammer Road P. O. Box 2903

Ithaca, NY 14850 Hartford, CT 06104
607-275-3425 315-424-5652
nino@lamalaw.com mdavoli@travelers.com

Page -1-

Sugarman Law Firm, LLP: 211 West Jefferson Street - Syracuse, NY 13202

 
 

 

Case 6:19-cv-06370-FPG-MWP Document 35 Filed 09/03/19 Page 2 of 2

 

ar Roll No. 501346

Sugarman Law Firm, LLP

Attorneys for Andrew Yessman personally
and in his capacity as a Schuyler County
Sheriff's Deputy

211 West Jefferson Street

Syracuse, NY 13202

315-474-2943

pmullin@sugarmanlaw.com

Page -2-

Sugarman Law Firm, LLP- 211 West Jefferson Street - Syracuse, NY 13202

 
